Cole, Judge:
This appeal for reappraisement concerns four reels of ungalvanized crucible cast steel hoisting ropes whose appraised value was approximately 4 per centum higher than the importer’s entered value.
*456When the case was called for trial at New Orleans on March 15, 1945, plaintiff moved for dismissal on the ground there was no proper designation and examination of the merchandise within the requirements of section 499 of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1499).
No proof, either oral testimony or documentary evidence, was offered to support the motion, plaintiff relying entirely upon the official papers. An examination thereof discloses nothing to disturb the presumptively correct official appraisement, section 501 of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1501).
The motion to dismiss is denied and the appraised value is found to be correct. Judgment will be rendered accordingly.